            Case 1:20-cv-11515-WGY Document 6 Filed 09/08/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSSETTS

 ERICK HENRIQUE,


                         Plaintiff,
                                                                  No. 1:20-CV-11515-WGY

        v.


 FEDEX GROUND PACKAGE SYSTEM, INC.,


                         Defendants.


             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT,
        BRIEF STATEMENT OF DEFENSES, AND DEMAND FOR JURY TRIAL

       NOW COMES defendant FedEx Ground Package System, Inc. (“Defendant”) by and

through its attorneys, Primmer Piper Eggleston & Cramer P.C., and hereby answers Plaintiff’s

Complaint, sets forth affirmative defenses, and requests a trial by jury as follows:

                                            PARTIES

       1.      Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       2.      Admitted.

                                               FACTS

       3.      Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph. By way of further response, Defendant admits that

Plaintiff was involved in an incident that occurred on August 14, 2018, at the FedEx Ground

Package System, Inc. station located at 90 Salem Road, North Billerica, Massachusetts 01862.

       4.      Denied.
            Case 1:20-cv-11515-WGY Document 6 Filed 09/08/20 Page 2 of 6




       5.      Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       6.      Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       7.      Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       8.      Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       9.      Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       10.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       11.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       12.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       13.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       14.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       15.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.




                                               2
          Case 1:20-cv-11515-WGY Document 6 Filed 09/08/20 Page 3 of 6




       16.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       17.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       18.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       19.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       20.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       21.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       22.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       23.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       24.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       25.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.

       26.     Defendant is without sufficient knowledge or information to admit or deny the

allegations contained within this paragraph.




                                               3
             Case 1:20-cv-11515-WGY Document 6 Filed 09/08/20 Page 4 of 6




                                            COUNT ONE

        27.     Defendant likewise repeats and reasserts its responses to the preceding allegations

as if fully restated herein.

        28.     Denied.

        29.     Denied.

        30.     Denied.

        The remaining statement within this section represents a prayer for relief to which no

response is required or which is otherwise denied.

                                   AFFIRMATIVE DEFENSES

        By way of further responses to Plaintiff’s Complaint, Defendant sets forth the following

affirmative defenses:

        1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

        2.      Any alleged injuries or damages sustained by Plaintiff were not proximately caused

by any acts or omissions of Defendant or its agents.

        3.      Plaintiff has failed to join all persons and/or entities necessary for the just

adjudication of this action.

        4.      If Plaintiff sustained any damages as alleged in the Complaint, all of which are

expressly denied, then such damages were caused by Plaintiff’s assumption of the risk, and are not

recoverable from Defendant.

        5.      If a dangerous or defective condition existed, which is expressly denied, same was

open and obvious.

        6.      Plaintiff’s claims are barred or reduced, in whole or in part, by his failure to mitigate

his damages.




                                                   4
            Case 1:20-cv-11515-WGY Document 6 Filed 09/08/20 Page 5 of 6




       7.      Plaintiff’s damages, if any exist, were caused by independent supervening or

intervening actions of Plaintiff and/or third parties for which Defendant is not responsible or liable.

       8.      Plaintiff’s claims are barred or reduced by his own comparative fault.

       Defendant reserves the right to amend this answer and list of affirmative defenses.

                                     JURY TRIAL DEMAND

       Defendant hereby demands a trial by jury on all issues so triable.

                                                       Respectfully submitted,

                                                       FEDEX GROUND PACKAGE SYSTEM,
                                                       INC.

                                                       by its attorneys,

                                                       PRIMMER PIPER
                                                       EGGLESTON & CRAMER PC


Dated: September 8, 2020                               /s/ Brendan D. O’Brien
                                                       Brendan D. O’Brien
                                                       (BBO# 687072)
                                                       900 Elm Street, 19th Floor
                                                       P.O. Box 3600
                                                       Manchester, NH 03105
                                                       (603) 626-3300
                                                       bobrien@primmer.com




                                                  5
          Case 1:20-cv-11515-WGY Document 6 Filed 09/08/20 Page 6 of 6




                                      Certificate of Service

        I hereby certify that a copy of the foregoing answer was sent this day to counsel for the
Plaintiff through the Court’s ECF system.

                                                     /s/ Brendan D. O’Brien
                                                     Brendan D. O’Brien




                                                 6
